DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, first paragraph rejection of Claims 1, 16 and 22, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 1, 3, 5 – 11, 13 – 15 and 22 as being unpatentable over Dhiman et al (WO 2013/022467 A2) in view of Aizenberg et al (U.S. Patent No. 9,932,484 B2), of record on page 2 of the previous Action, is withdrawn.

3. 	The 35 U.S.C. 103(a) rejection of Claims 16 – 21 as being unpatentable over Dhiman et al (WO 2013/022467 A2) in view of Aizenberg et al (U.S. Patent No. 9,932,484 B2), of record on page 2 of the previous Action, is withdrawn.

NEW OBJECTIONS
Specification
4.	The disclosure is objected to because of the following informalities: The abbreviation ‘CL’ in Table 3 has not been defined. If it means ‘contact liquid,’ it is also unclear how the contact liquid can also be the impregnating liquid.
Appropriate correction is required.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A specific apparatus having the claimed spreading coefficient is not disclosed in the original specification. Undue experimentation would therefore be required to make the apparatus.

7.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A specific apparatus having the second receding contact angle (subscript ‘v’)  is not disclosed in the original specification. 



9.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The only specific spreading liquid in the original specification is water. 

10.	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A spreading liquid that is used to measure the first roll off angle  is not disclosed in the original specification. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. 	Claims 1, 3, 5, 7 – 11 and 13 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The phrase ‘emerged area fraction’ is indefinite as its meaning is unclear. Specifically, in paragraph 0074 of the specification the meanings of the phrases ‘representative fraction,’ ‘projected surface area’ and ‘corresponding to non – submerged solid’ are unclear. For purposes of examination, the phrases will be interpreted to mean ‘fraction,’ ‘surface area’ and ‘that is non – submerged,’ and the phrase ‘emerged area fraction’ will be interpreted to mean, and to only mean, the fraction of the surface area of the liquid impregnated surface that is non – submerged by the impregnating liquid.

13. 	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 8 recites the subscript ‘e’ in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim, because the subscript means ‘contact liquid.’

14. 	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim Rejections – 35 USC § 103
15.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

16. 	Claims 1, 3, 5, 7 – 11 and 13 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aizenberg et al (U.S. Patent No. 9,932,484 B2).
With regard to Claims 1 and 14, Aizenberg et al disclose an apparatus (article; column 3, line 63) having a liquid impregnated surface comprising a plurality of solid features disposed on the surface that are impregnated with a liquid (raised surface features in an array infiltrated with a liquid; column 12, lines 54 – 56), therefore interstitial regions between the features; the features are applied to the surface (raised structures; column 15, lines 31 – 35); the liquid is used to provide reduced adhesion of an object (column 35, lines 42 – 55) that is water (column 32, lines 13 – 25); the surface of the liquid therefore has a lower roll – off angle than the surface having the interstitial regions into which the liquid is impregnated; the interstitial regions retain impregnating liquid through capillarity regardless of the orientation of the apparatus (even at high tilt angles; column 36, lines 46 – 54); a first surface is therefore disclosed, having interstitial regions, and a first roll off angle, and a second surface is also disclosed, which is the surface of the liquid, having a second roll off angle; the object is a spreading liquid that is disposed and 
It is not explicitly disclosed that there is a liquid delivery mechanism that includes a pumping mechanism configured to transfer the impregnating liquid from the reservoir to the interstitial regions on demand. However, the reservoir taught by Aisenberg et al is a hollow space that is an annular region (within a tube; column 25, lines 20 – 30; Figure 9B). It would have been obvious for one of ordinary skill in the art to provide for delivery of liquid using any delivery mechanism, including a pump, for the purpose of refilling the reservoir when the reservoir is empty because all of the impregnating liquid has flowed to the surface, in order to continue the flow of impregnating liquid to the surface. A liquid delivery mechanism that includes a pumping mechanism configured to transfer the impregnating liquid from the reservoir to the interstitial regions on demand would therefore be obtained. Aisenberg et al also fail to disclose an emerged area fraction having a range of about 0.01 to 0.25. However, because an impregnating liquid is disclosed, it would have been obvious for one of ordinary skill in the art, through routine optimization, to select an amount of impregnating liquid, and therefore an emerged area fraction, for an intended purpose.

With regard to Claim 5, the claimed spreading coefficient would therefore be obtained. 
With regard to Claim 7, Aisenberg et al disclose solid features that comprise a coated surface (roughening materials are spray coated; column 19, lines 1 – 4).
With regard to Claim 8, Aisenberg et al disclose a receding contact angle of 0 degrees, because an impregnating liquid that is silicone oil and an object that is water are disclosed (Liquid B is  liquid silicone elastomer and Liquid A is water; column 32, lines 13 – 25) and a surface that is silicon (column 20, lines 12 – 30), and chemical functionalization is disclosed (column 20, lines 12 – 16). It therefore would have been obvious to functionalize the silicon with OTS, as in Table 3 of the instant specification.
With regard to Claim 9, Aisenberg et al disclose a receding contact angle of 121 degrees, because an impregnating liquid that is silicone oil and an object that is water are disclosed (Liquid B is liquid silicone elastomer and Liquid A is water; column 32, lines 13 – 25) and a surface that is silicon (column 20, lines 12 – 30), as in Table 3 of the instant specification.
With regard to Claims 10 – 11, because a liquid impregnated surface is obtained, stable impregnation is obtained. The claimed critical contact angle is therefore disclosed, as stated in paragraph 0076 of the instant specification.
With regard to Claim 13, the apparatus disclosed by Aisenberg et al is a pipeline (column 14, line 63).
With regard to Claim 15, a wenzel roughness of 1.5 is taught (column 17, lines 6 – 17).
s 16 – 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Aizenberg et al (U.S. Patent No. 9,932,484 B2).
Aisenberg et al disclose an apparatus as discussed above. With regard to Claim 16, Aizenberg et al alternatively teach a substrate that is graphite (column 7, lines 49 – 54), therefore having a first surface and a second surface, having a liquid impregnated surface, and pores extending from the first surface to the second surface and defining an interior region and a replenishing supply of impregnating liquid disposed in the interior region, the interior region fluidically coupled to the interstitial regions such that the supply of impregnating liquid can flow into the interstitial regions through the one or more pores on demand, for the purpose of refilling the surface after evaporation. Because the substrate is graphite, and is therefore a structure comprising multiple layers of graphite, each layer of the graphite is also a substrate having a first surface and second surface, and each layer of graphite that is between two other layers of graphite is an interior region between the second surface of a first substrate and a second substrate. The interior region also has pores, and therefore is defined by spaces between the second surface of a first substrate and a second substrate.
Aisenberg et al fail to disclose a reservoir configured to contain a supply of impregnating liquid and a liquid delivery mechanism that includes a pumping mechanism fluidically coupled to a fluid flow path between the reservoir and the interior region and configured to transfer the impregnating liquid from the reservoir to the interstitial regions on demand. However, the interior region taught by Aisenberg et al is a hollow space that is an annular region (within a tube; column 25, lines 20 - 30; Figure 9B). It would have been obvious for one of ordinary skill in the art to provide for delivery of liquid using any delivery mechanism, including a pump, for the purpose of refilling the interior region when the interior region is empty because all of the 
With regard to Claim 17, capillary wicking is taught by Aizenberg et al (column 25, lines 2 – 12). The supply of impregnating liquid can therefore flow into the interstitial regions by capillary action.
With regard to Claims 18 – 21, the first surface of the first substrate would therefore have a first roll off angle and the impregnating liquid disposed in the interstitial regions would define a third surface having a second roll off angle less than the first roll off angle.
With regard to Claim 22, Aisenberg et al alternatively disclose a container (column 15, line 10), therefore an interior surface that is the surface having the first roll off angle, and exterior surface that is the exterior surface of the container and defining an interior region configured to contain a liquid.

ANSWERS TO APPLICANT’S ARGUMENTS
18.	Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claims 1, 16 and 22, 35 U.S.C. 103(a) rejection of Claims 1, 3, 5 – 11, 13 – 15 and 22 as being unpatentable over Dhiman et al (WO 2013/022467 A2) in view of Aizenberg et al (U.S. Patent No. 9,932,484 B2) and 35 U.S.C. 103(a) rejection of Claims 16 – 21 as being unpatentable over Dhiman et al (WO 2013/022467 A2) in view of Aizenberg et al (U.S. Patent 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782